Citation Nr: 1721389	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966; he died in December 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2012, a statement of the case was issued in August 2013, and a substantive appeal was received in October 2013.

The appellant testified at a RO hearing in December 2013, and at a Board hearing in November 2015; the transcripts are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Correspondence from Dr. S.S.C. dated in April 2010 references brain and spinal tissue that were obtained at an autopsy and the final pathology results were pending at that time.  04/16/2010 Medical Treatment Record-Non-Government Facility.  The autopsy is not of record.

In January 2016, the Board requested a Veterans Health Administration (VHA) opinion as to whether the Veteran suffered from signs and symptoms of amyotrophic lateral sclerosis (ALS) during his lifetime and whether ALS was a substantial or contributing factor to his death.  01/28/2016 Correspondence.

In June 2016, a VA neurologist reviewed the medical evidence noting that the autopsy with neuropathological examination of spinal cord and brain could be considered the most critical information that would be expected to provide definitive proof of whether the Veteran had ALS.  The examiner suggested that the complete autopsy report with neuropathological findings and pathologic diagnosis provided by the neuropathologist be obtained and made available for review in order to provide the most reliable opinion possible as to whether the Veteran had ALS.  06/22/2016 Correspondence.

Remand is necessary to request a copy of the autopsy report.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant complete an appropriate release with regard to the autopsy report, and request the autopsy report from the appropriate repository.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  After completion of the above, review the expanded record and readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted in full, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




